DETAILED ACTION
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with John Forcier, Reg. No. 42,545.

In line 10 of claim 33, “positioned at, at least one of the discrete angular portions” is changed to --positioned at the discrete angular portions--.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Li (US 2013/0192621) and Thomas (US 5,871,123) are representative of the closest prior art of record.  Claim 33 as amended further specifies the manner in which the aerosol precursor is delivered to the substrate by defining that the filling device is activated when positioned at each of the discrete angular portions so as to have an intermittent flow, which distinguishes from a method of spraying/applying continuously around a 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  The examiner can normally be reached on Monday through Friday, 7 am to 4 pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799